

Exhibit 10.42




THIRD OMNIBUS AMENDMENT AND CONSENT
(SWIFT RECEIVABLES COMPANY II, LLC)
THIS THIRD OMNIBUS AMENDMENT (the “Amendment”), dated as of September [15],
2017, is entered into among the Originators party hereto, Knight-Swift
Transportation Holdings Inc., as successor by merger with Swift Transportation
Company (the “Performance Guarantor”), Swift Receivables Company II, LLC (the
“Seller”), Swift Transportation Services, LLC (the “Servicer”), the Conduit
Purchasers party hereto, the Related Committed Purchasers party hereto, the
Purchaser Agents party hereto, the LC Participants party hereto and PNC Bank,
National Association, as LC Bank and as administrator (the “Administrator” and,
collectively with the foregoing parties, the “Transaction Parties”). All
capitalized terms used herein and not defined herein shall have the meanings set
forth in the hereinafter defined Subject Agreements.
WITNESSETH:
WHEREAS, the Seller, Servicer, the Conduit Purchasers from time to time party
thereto, the Related Committed Purchasers from time to time party thereto, the
Purchaser Agents from time to time party thereto, the LC Participants from time
to time party thereto and the Administrator have heretofore executed and
delivered an Amended and Restated Receivables Purchase Agreement dated as of
June 14, 2013 (as amended, supplemented or otherwise modified through the date
hereof, the “Purchase Agreement”);
WHEREAS, the Seller and the Originators are parties to the Purchase and Sale
Agreement, dated as of June 8, 2011 (as amended, supplemented or otherwise
modified through the date hereof, the “Sale Agreement”);
WHEREAS, the Performance Guarantor executed and delivered to the Administrator a
Performance Guaranty dated as of June 8, 2011 (as amended, supplemented or
otherwise modified through the date hereof, the “Performance Guaranty,” together
with the Purchase Agreement and the Sale Agreement, the “Subject Agreements”);
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that each Subject
Agreement shall be and is hereby amended as follows:
Section 1.    Amendments. Subject to the satisfaction of the conditions
precedent set forth in Section 3 below, the Subject Agreements are hereby
amended as follows




4117271

--------------------------------------------------------------------------------




1.1.    Any and all references to “Swift Transportation Company” in the Subject
Agreements shall be deemed to be a reference to “Knight-Swift Transportation
Holdings Inc.”
1.2.    Each of the following defined terms in Exhibit I of the Purchase
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:
“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three most
recent Fiscal Months ended on the last day of such Fiscal Month divided by
(b)(i) the aggregate Credit Sales during the three Fiscal Months ended on the
last day of such Fiscal Month divided by (ii) 90; provided, however, that for
purposes of determining Days’ Sales Outstanding solely with respect to any
calculation that includes Credit Sales during the Fiscal Months August 2017
and/or September 2017, the Credit Sales during such Fiscal Month shall be
multiplied by the percentage set forth opposite such Fiscal Month in the table
appearing below:
August 2017
79%
September 2017
136%

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month (other
than Receivables that became Defaulted Receivables as a result of an Insolvency
Proceeding with respect to the Obligor thereof during such month) by (b) the
Credit Sales during the month that is four (4) Fiscal Months before such month;
provided, however, that for purposes of determining the Default Ratio solely
with respect to the Fiscal Months December 2017 and January 2018, the foregoing
clause (b) shall be multiplied by the percentage set forth opposite such Fiscal
Month in the table appearing below:


2



--------------------------------------------------------------------------------




December 2017
79%
January 2018
136%

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing: (a) the
aggregate Credit Sales during the two most recent Fiscal Months, by (b) the Net
Receivables Pool Balance at the last day of such Fiscal Month; provided,
however, that for purposes of determining the Dilution Horizon Ratio solely with
respect to any calculation that includes Credit Sales during the Fiscal Months
August 2017 and/or September 2017, the Credit Sales during such Fiscal Months
shall be multiplied by the percentage set forth opposite such Fiscal Month in
the table appearing below:
August 2017
79%
September 2017
136%

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate amount of payments
made or owned by the Seller pursuant to Section 1.4(c)(i) of this Agreement
during such Fiscal Month by (b) the aggregate Credit Sales during the Fiscal
Month that is one month prior to such Fiscal Month; provided, however, that for
purposes of determining the Dilution Ratio solely with respect to the Fiscal
Months August 2017 to and including October 2017, the foregoing clause (b) shall
be multiplied by the percentage set forth opposite such Fiscal Month in the
table appearing below:
August 2017
126%
September 2017
56%
October 2017
141%



3



--------------------------------------------------------------------------------




“Fiscal Month” means each calendar month; provided, however that the Fiscal
Month August 2017 means the period beginning August 1, 2017, and ending on
September 8, 2017 and the Fiscal Month September 2017 means the period beginning
September 9, 2017, and ending on September 30, 2017.
“Loss Reserve Percentage” means, on any day, an amount (expressed as a
percentage) equal to:
(a)    the product of:
(i)    2.25 times the highest three month rolling average of the Default Ratios
during the twelve most recent Fiscal Months as of such day;
multiplied by
(ii)    (x) if such day occurs during a Weekly Reporting Period, the aggregate
Credit Sales during the four most recent Fiscal Months and one quarter of the
fifth most recent Fiscal Month, or (y) if such day occurs during a Monthly
Reporting Period, the aggregate Credit Sales during the five most recent Fiscal
Months; provided, however that for purposes of determining the foregoing
calculation solely with respect to any calculation that includes the Fiscal
Months August 2017 and/or September 2017, the Credit Sales for the Fiscal Month
August 2017 shall be multiplied by 79% and the Credit Sales for the Fiscal Month
September 2017 shall be multiplied by 136%;
divided by
(b)    the Net Receivables Pool Balance as of such date.
Section 2.    Conditions Precedent. The effectiveness of this Amendment shall be
subject to the satisfaction of the following conditions precedent:
(a)    the Administrator shall have received counterparts hereof executed by the
Seller, the Servicer, the Majority LC Participants, the Majority Purchaser
Agents, the Performance Guarantor and the Administrator;


4



--------------------------------------------------------------------------------




(b)    the Performance Guarantor shall have delivered to the Administrator
copies of evidence of merger; and
(c)    the Administrator shall have received such other agreements, instruments,
documents, certificates, and opinions as the Administrator may reasonably
request.
Section 3.    To induce the Administrator and the Purchasers to enter into this
Amendment, the Performance Guarantor, the Seller and Servicer represent and
warrant to the Administrator and the Purchasers that: (a) the representations
and warranties contained in the Transaction Documents, are true and correct in
all material respects as of the date hereof with the same effect as though made
on the date hereof (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date);
(b) no Termination Event or Unmatured Termination Event exists; (c) this
Amendment has been duly authorized by all necessary corporate proceedings and
duly executed and delivered by each of the Seller and the Servicer and the
Performance Guarantor, and each Subject Agreement, as amended by this Amendment,
and each of the other Transaction Documents are the legal, valid and binding
obligations of the Seller, the Servicer and the Performance Guarantor,
enforceable against the Seller, the Servicer and the Performance Guarantor in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity; and
(d) no consent, approval, authorization, order, registration or qualification
with any governmental authority is required for, and in the absence of which
would adversely effect, the legal and valid execution and delivery or
performance by the Seller, the Servicer or the Performance Guarantor of this
Amendment or the performance by the Seller, the Servicer or the Performance
Guarantor of any Subject Agreement, as amended by this Amendment, or any other
Transaction Document to which they are a party.
Section 4.    This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.
Section 5.    Except as specifically provided above, each Subject Agreement and
the other Transaction Documents shall remain in full force and effect and are
hereby ratified and confirmed in all respects. The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of any Administrator or any Purchaser under each Subject
Agreement or any of the other Transaction Documents, nor constitute a waiver or
modification of any provision of any of the other Transaction Documents. The
Seller agrees to pay on demand all costs and expenses (including reasonable fees
and expenses of counsel) of or incurred by the


5



--------------------------------------------------------------------------------




Administrator and each Purchaser Administrator in connection with the
negotiation, preparation, execution and delivery of this Amendment.
Section 6.    This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of New York.
Section 7.    Reaffirmation, Acknowledgement and Consent of Performance
Guarantor. The Performance Guarantor heretofore executed and delivered to the
Administrator a Performance Guaranty dated as of June 8, 2011 (as the same may
be amended, restated, supplemented or modified from time to time, the
“Performance Guaranty”). On the date hereof, the undersigned confirms that the
Performance Guaranty, and all obligations of the undersigned thereunder, remains
in full force and effect. The undersigned further agrees that the consent of the
undersigned to any further amendments to (i) the Purchase Agreement and (ii) any
other Transaction Document shall not be required as a result of this consent
having been obtained, except to the extent, if any, required by the Performance
Guaranty referred to above. The undersigned acknowledges that the Administrator
is relying on the assurances provided herein in entering into the agreements set
forth above.






6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.
SWIFT RECEIVABLES COMPANY II, LLC, as Seller
By: /s/ Brad Stewart    
Name: Brad Stewart
Title: Assistant Treasurer
SWIFT TRANSPORTATION SERVICES, LLC, as Servicer
By:/s/ Brad Stewart    
Name: Brad Stewart
Title: Assistant Treasurer
KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC., as successor by merger with Swift
Transportation Company
By: /s/ Kevin Knight    
Name: Kevin Knight
Title: Executive Chairman


S-1
Third Omnibus Amendment

--------------------------------------------------------------------------------




“ORIGINATORS”
SWIFT REFRIGERATED SERVICE, LLC
By:    
Name: Brad Stewart
Title: Assistant Treasurer
SWIFT TRANSPORTATION SERVICES, LLC
By:/s/ Brad Stewart    
Name: Brad Stewart
Title: Assistant Treasurer
SWIFT LEASING CO., LLC
By:/s/ Brad Stewart    
Name: Brad Stewart
Title: Assistant Treasurer
SWIFT INTERMODAL, LLC
By:/s/ Brad Stewart    
Name: Brad Stewart
Title: Assistant Treasurer
SWIFT LOGISTICS, LLC
By:/s/ Brad Stewart    
Name: Brad Stewart
Title: Treasurer
SWIFT WAREHOUSING, LLC
By:/s/ Brad Stewart    
Name: Brad Stewart
Title: Treasurer
SWIFT FREIGHT FORWARDING, LLC
By:/s/ Brad Stewart    
Name: Brad Stewart
Title: Treasurer


S-2
Third Omnibus Amendment

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as Administrator
By: /s/ Michael Brown    
Name: Michael Brown    
Title:Senior Vice President    
PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the PNC Bank Purchaser
Group
By: /s/ Michael Brown    
Name: Michael Brown    
Title:Senior Vice President    
PNC BANK, NATIONAL ASSOCIATION,
as a Related Committed Purchaser
By: /s/ Michael Brown    
Name: Michael Brown    
Title:Senior Vice President    
PNC BANK, NATIONAL ASSOCIATION, as the LC Bank
By: /s/ Michael Brown    
Name: Michael Brown    
Title:Senior Vice President    




S-3
Third Omnibus Amendment

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the Wells Fargo
Purchaser Group
By: /s/ Issac Washington    
Name: Issac Washington    
Title: Vice President    
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Related Committed Purchaser
By: /s/ Issac Washington    
Name: Issac Washington    
Title: Vice President    
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a LC Participant
By: /s/ Issac Washington    
Name: Issac Washington    
Title: Vice President    


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., acting through its New York Branch, as a
Related Committed Purchaser and as a LC Participant
By: /s/ Luna Mills    
Name: Luna Mills    
Title: Managing Director    


S-4
Third Omnibus Amendment

--------------------------------------------------------------------------------




GOTHAM FUNDING CORPORATION, Conduit Purchaser
By: /s/ David V. DeAngelis    
Name: David V. DeAngelis    
Title: Vice President    






S-5
Third Omnibus Amendment